DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Amendment filed on 3/23/2022.
Claims 1-15 are pending. Claims 1, 14, 15 have been amended. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 9/6/2022 has been entered.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. (FP 7.30.05)This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
acquisition unit, generation unit, evaluation unit, generation model learning unit, in Claim 1;
generation unit, providing unit in Claim 2; 
providing unit in Claim 3;
acquisition unit in Claim 4, 5, 7;
generation unit in Claim 6, 8, 9, 10, 11, 12, 13, 14, 15;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. (FP 7.30.06)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 14, 15 recite the limitation "the generation model is used by the generation unit to generate modified content" in page 5, line 20, page 6, line 7. There is insufficient antecedent basis for this limitation in the claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Argue et al. (US 20110185342 A1, hereinafter Argue) in view of Unity (Scene Visibility, 20191119), further in view of Carmel et al. (US 20090276457 A1, hereinafter Carmel) and Garrido et al. (“VDub: Modifying Face Video of Actors for Plausible Visual Alignment to a Dubbed Audio Track”, 2015)

Regarding Claim 1, Argue teaches a generation device comprising (Argue, Fig. 6B, Element 22 Content Target Personal Computer; Paragraph [0172], the content is generated for the appliance from the cycle outcome model instance and the sequence model instance for a cycle and appliance control functionality of FIG. 8 is created by the appliance software frameworks):
an acquisition unit (Argue, Fig. 8, Element 102, Content Aquisitioner) which acquires content targeted for disclosure and policy information which indicates a disclosure policy of the content (Argue, Paragraph [0104], As seen in FIG. 8, content 20 can be derived from or provided by resources outside the appliance 12 (external content 20) or from memory or other information contained within the appliance 12 (internal content 20) and acquired by a content acquisitioner 102. [0086], Validation rules <read on policy information>, which essentially comprise a communications protocol, for the content 20 can be derived from the appliance user domain model); and a generation unit which generates modified content [[ in which a predetermined part of the content is modified]]  based on the disclosure policy indicated by the policy information (Argue, Paragraph [0006], an appliance simulator or an appliance where a user can observe the data in the viewer and create or modify the content using the editor in response to communication over the link. [0228], the content is configured by the converter for a predetermined content target to use the content with the appliance when the content target is in communication with the appliance [0269], the content presented by the second user interface changes in response to the editor changing the model instance).
the generation model is used by the generation unit to generate modified content (Argue, Paragraph [0070], the toolkit 10, is configured to enable the creation and modification of content 20 to affect and/or effect operation of one or more components associated with an appliance).
	But, Argue does not explicitly disclose the modified content is in a predetermined part of the content is modified.
	However, Unity teaches generates modified content in which a predetermined part of the content is modified (Unity, Page 2-3, Scene Visibility, To toggle Scene visibility: Click a GameObject’s visibility icon in the Hierarchy window, or press H, to hide/show the GameObject and its children. It is noted when the visibility icon is selected the GameObject <read on predetermined part of the content> is selected) based on the disclosure policy indicated by the policy information (Unity, Page 3, Alt + Click a GameObject’s visibility icon in the Hierarchy window to hide/show the GameObject only. It is noted the Alt+ is the policy defined to change the visibility in the predetermined region of GameObject)
Unity and Argue are analogous since both of them are dealing with displaying content based on policy and/or rules. Argue provided a way to display the content and modify the content based on the rules defined. Unity provided a way of change the visibility of the content to display in a predetermined region and/or object based on the rule defined. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate visibility handling taught by Unity into modified invention of Argue such that the system can be implemented to change the visibility in the predetermined region of the image according to the rule defined on visibility which enhanced the system functionality and add more user friendly when user using the system.
The combination does not explicitly disclose but  Carmel teaches an evaluation unit which evaluates the modified content (Carmel, Paragraph [0013], The filtering may determine if update events include significant novel information by evaluating an update event's influence on channel cohesion) based on the disclosure policy to generate evaluation result (Carmel, Paragraph [0008], Such limitation is further determined by the feed popularity and the feed provider update policy (e.g., an overwrite policy for which the provider maintains only the last newest entries of the feed).; and
a generation model learning unit which performs reinforcement learning of a generation model based on the evaluation result (Carmel, Paragraph [0022], The means for determining a monitoring rate may include a reinforcement learning mechanism to apply iterative learning rules over time. [0114], policies assume the availability of a given update model, while the present method learns the model on-line. monitoring rate learning methods can be easily integrated with any other monitoring solution that requires an update model as input), 
Carmel and Argue are analogous since both of them are dealing with displaying content based on policy and/or rules. Argue provided a way to display the content and modify the content based on the rules defined. Carmel provided a way of to evaluate the modified content based on tracking the policy and/or rule change and generate the data based on the evaluation result. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate evaluation process taught by Carmel into modified invention of Argue such that the system can be implemented in a way to dynamically adjust the model result based on the evaluation result and easily to integrate the change and update the model result which increase the system efficiency. 

The combination does not explicitly disclose but Garrido teaches wherein if a moving image is acquired as the content (Garrido, Page 193, We modify the lip motion of an actor in a target video <read on moving image>), the content is modified based on a sound associated with the moving image to generate the modified content (Garrido, Page 195, our system is one of the first to enable facial video rewrite that meets the visual quality needed in realistic film dubbing, i.e., source and tar- get actors being shot in different surroundings, source and target dialogs in different languages having different phonetic content; ).
Garrido and Argue are analogous since both of them are dealing with displaying content based on policy and/or rules. Argue provided a way to display the content and modify the content based on the rules defined. Garrido provided a way of change the way the content of data to display in a predetermined region like mouth area by dubbing based on different rule of policy like different language spoken. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate dubbing method taught by Garrido into modified invention of Argue such that the system can be implemented in a way to change the visibility in the predetermined region of the media like mouth of the actor face in video or film according to the rule defined like different language spoke which enhanced the system functionality and will create more vivid and realistic experience when watching the video. 

Regarding Claim 2, the combination of Argue, Unity, Carmel and Garrido teaches the invention in claim 1.
The combination further teaches a providing unit which provides the modified content generated by the generation unit for an information processing device which discloses the content (Argue, Paragraph [0079], Non-limiting examples of different content targets 22 include an appliance control system 90 <read information processing devices>, a user interface 64, a web browser or web page, a personal computer 70, an application, a computer program, a handheld device, a remote client 72 such as a cell phone, or a printer. [0082], system configurator 28 <read on providing unit>. Content 20 provided by the system configurator 28 can optionally be supplemented by content 20 provided by or created using resources 46, which can include any entities capable of producing content 20 or being used by another entity to generate content 20. [0070], the toolkit 10, is configured to enable the creation and modification of content 20 to affect and/or effect operation of one or more components associated with an appliance).

Regarding Claim 3, the combination of Argue, Unity, Carmel and Garrido teaches the invention in claim 2.
The combination further teaches wherein the providing unit provides the modified content and the policy information (Argue, Paragraph [0078], [0084], the toolkit 10 comprises a system configurator 28 having a model editor 30, a model instance editor 32, and one or more converters 34 configured to enable a user 14 to create, modify, and/or propagate content 20, such as models 40, model instances 42, and model instance variants 44, respectively. The toolkit 10 can further comprise one or more viewers 38 that function as content targets 22 and provide a visual display corresponding to the received content 20. Classes can implement interfaces, which are definitions of collections of functions each having a set of arguments, wherein each argument can be set to one of a set of valid values. The purpose of the class definition is to provide rules <read on policy information> or constraints for creating model instances 42 and model instance variants).

Regarding Claim 4, the combination of Argue, Unity, Carmel and Garrido teaches the invention in claim 1.
The combination further teaches wherein the acquisition unit acquires, from a user, the content and the policy information which indicates the disclosure policy of the content (Argue, Paragraph
[0104], information contained within the appliance 12 (internal content 20) and acquired by a content acquisitioner 102. The appliance control functionality 100 provides and controls the user interface 64 and user interaction, as well as provides and controls the appliance control system. [0243], The development toolkit wherein the rules <read on policy information> for data representation are included in a data file and the constraints are derived from the data file [0272], the illustration includes a visual indication of sets of message elements belonging to the same forking element wherein one of the set can be included in the message data payload wherein the inclusion is a result of the value of the previous message element. [0268], a converter to generate content using the message data payload from the editor, and a second user interface to display the content derived from the message data payload).

Regarding Claim 7, the combination of Argue, Unity, Carmel and Garrido teaches the invention in claim 1.
The combination further teaches wherein the acquisition unit acquires an action history of the user as the policy information (Argue, Paragraph [0807], The meal planning system of claim 6 wherein the criteria data includes at least one identifier representing one of a participant of a meal, a profile of a meal participant, medical information about a participant, dietary needs of a participant, allergies of a participant, preferences of a participant <read on user>, schedule of a participant, current ingredient inventory, and historical information).

Regarding Claim 8, the combination of Argue, Unity, Carmel and Garrido teaches the invention in claim 1.
The combination further teaches wherein the generation unit generates modified content in which the content is modified in a manner varying in accordance with time based on the disclosure policy (Argue, Paragraph [0078], [0084], a model instance editor 32, and one or more converters 34 configured to enable a user 14 to create, modify, and/or propagate content 20. A model consists of a plurality of class definitions where each class has a plurality of properties and each class can reference other classes a minimum and maximum number of times, which may be infinite. The purpose of the class definition is to provide rules <read on policy> or constraints for creating model instances 42 and model instance variants 44, which are, in essence, runtime instances of the model 40).

Regarding Claim 9, the combination of Argue, Unity, Carmel and Garrido teaches the invention in claim 1.
The combination further teaches wherein the generation unit generates the modified content in which visibility of a predetermined spot is enhanced (Unity, Page 6, Isolation view overrides Scene visibility settings so only the selection <read on predetermined spot> and its children (A) are visible; it is noted based on the isolation view/policy is turned on. The modified content is change for only emphasized GameObject is visiable which is enhanced).
As explained in rejection of claim 1, the obviousness for combining of predetermined spot for visibility of Unity into Argue is provided above.

Regarding Claim 10, the combination of Argue, Unity, Carmel and Garrido teaches the invention in claim 1.
The combination further teaches wherein the generation unit generates the modified content in which visibility of a spot other than the predetermined spot is reduced (Unity, Page 3, Because you can toggle visibility for a whole branch or a single GameObject, you can end up with GameObjects <read on predetermined spot> that are visible, but have hidden children or parents <read on other than the predetermined spot>; it is noted when the GameObjects <predetermined spot> visibility is on. Other area visibility are reduced).
As explained in rejection of claim 1, the obviousness for combining of predetermined spot for visibility of Unity into Argue is provided above.

Regarding Claim 11, the combination of Argue, Unity, Carmel and Garrido teaches the invention in claim 1.
The combination further teaches wherein the generation unit generates modified content in which the visibility of the predetermined spot is reduced (Unity, Page 3-4, To toggle Scene visibility: Option B: The GameObject <read on predetermined spot> is hidden, but some of its children are visible. it is noted when the option B is selected, the modified content on screen display only GameObject <predetermined spot> will be reduced visibility).
As explained in rejection of claim 1, the obviousness for combining of predetermined spot for visibility of Unity into Argue is provided above.

Regarding Claim 12, the combination of Argue, Unity, Carmel and Garrido teaches the invention in claim 1.
The combination further teaches wherein the generation unit identifies, based on the disclosure policy (Unity, Page 6, The Isolation view <read on policy> temporarily overrides the Scene visibility settings so that only the selected GameObjects are visible) an object, which is emphasized,  from among objects included in the content and generates the modified content in which the object is emphasized (Unity, Page 6, Isolation view overrides Scene visibility settings so only the selection <read on emphasized object> and its children (A) are visible; it is noted based on the isolation view/policy is turned on. The modified content is change for only emphasized GameObject is visiable).
As explained in rejection of claim 1, the obviousness for combining of predetermined spot for visibility of Unity into Argue is provided above.

Regarding Claim 13, the combination of Argue, Unity, Carmel and Garrido teaches the invention in claim 1.
The combination further teaches wherein the generation unit identifies, based on the disclosure policy (Argue, Paragraph [0084], the purpose of the class definition is to provide rules <read on policy> or constraints for creating model instances 42 and model instance variants 44, which are, in essence, runtime instances of the model 40),
Argue does not explicitly disclose but Unity teaches the object, which is emphasized, from among the objects included in the content and generates the modified content in which visibility of the objects other than the object is reduced (Unity, Page 2, 4, Setting Scene visibility for GameObjects and their children. Option A: The GameObject <read on object> is visible, but some of its children <read on other objects> are hidden. it is noted based on the visibility setting option A, The modified content is visibility of the object interested is enhanced and the children <other objects> are reduced).
As explained in rejection of claim 1, the obviousness for combining of predetermined spot for visibility of Unity into Argue is provided above.

Regarding Claim 14, it recites limitations similar in scope to the limitations of Claim 1 but as a method and the combination of Argue, Unity, Carmel and Garrido teaches all the limitations as of Claim 1. 
Garrido further teaches if the sound is determined to be in a first language, the sound is modified to dub in a second language and the moving image is modified to correspond to a speech speed of the modified sound (Garrido, Page 193, The new voice can say the exact same text in the original language <read on first language>, but with improved in-studio quality. Dubbing of foreign productions into the locally spoken language is common; Page 194, We propose a system that visually alters the lip motion as well as the facial appearance of an actor in a video, so that it aligns with a dubbed foreign language voice <read on second language>. Page 201, seen in the figure and the supplementary video, the new mouth motion and appearance are plausibly generated and much of the emotional content is preserved, which demonstrates that out method is capable of dealing with fast and expressive motion);
As explained in rejection of claim 1, the obviousness for combining of dubbing media of Garrido into Argue is provided above.

Regarding Claim 15, it recites limitations similar in scope to the limitations of claim 1 and the combination of Argue, Unity, Carmel and Garrido teaches all the limitations as of Claim 1. And Argue discloses these features can be implemented on a computer readable storage medium (Argue, Paragraph [0076], [0104], an electronic document that is human readable, machine-readable, a communication specifiction/protocol, and information about a consumable. content can be derived from or provided by resources outside the appliance (external content) or from memory or other information contained within the appliance (internal content) and acquired by a content acquisitioner . Appliance software framework 104, which includes the appliance software framework).
Garrido further teaches the limitation if the sound is determined to be in a first language, the sound is modified to dub in a second language and the moving image is modified to correspond to a speech speed of the modified sound (Garrido, Page 193, The new voice can say the exact same text in the original language <read on first language>, but with improved in-studio quality. Dubbing of foreign productions into the locally spoken language is common; Page 194, We propose a system that visually alters the lip motion as well as the facial appearance of an actor in a video, so that it aligns with a dubbed foreign language voice <read on second language>. Page 201, seen in the figure and the supplementary video, the new mouth motion and appearance are plausibly generated and much of the emotional content is preserved, which demonstrates that out method is capable of dealing with fast and expressive motion);
and if a part of the sound is determined to be inappropriate based on the disclosure policy indicated by the policy information, the content is modified to modify the part of the sound and a part of the moving image associated with the part of the sound (Garrido, Page 194, 198, by using a new space-time optimization method that retrieves a sequence of new facial shapes from the captured performance, such that it matches the blend shape sequence of the dubber, yet is temporally coherent, also in its fine-scale surface detail. Detail in the mouth region, on the other hand, changes under the effect of the new blending weights and must be synthesized appropriately. This detail has to be actor-specific and will be generated by searching for similar expressions in the captured target sequence and transferring the high-frequency detail layer from the retrieved target geometries. visually alters the lip motion as well as the facial appearance of an actor in a video, so that it aligns with a dubbed foreign language voice).
As explained in rejection of claim 1, the obviousness for combining of dubbing media of Garrido into Argue is provided above.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Argue et al. (US 20110185342 A1, hereinafter Argue) in view of Unity (Scene Visibility, 20191119), further in view of Carmel et al. (US 20090276457 A1, hereinafter Carmel) and Garrido et al. (“VDub: Modifying Face Video of Actors for Plausible Visual Alignment to a Dubbed Audio Track”, 2015) as applied to Claim 1 above and further in view of  Yanagi et al. (US 20060195468 A1, hereinafter Yanagi)

Regarding Claim 5, the combination of Argue, Unity, Carmel and Garrido teaches the invention in claim 1.
The combination further teaches wherein the acquisition unit acquires an image as the content and acquires a text which the user inputs [[ as a caption of the image ]] as the policy information (Argue, Paragraph [0136], UI controls are generally reusable templates of components that must be combined with data at runtime to create a useful control. UI controls are things like buttons, knobs, slider bars, select boxes, text boxes, check boxes, image frames, movie frames, input windows, and the like. [0105], taking measurements, asking questions, requesting user input, describing observations and the like. Transitions will be paths to other steps that are normally conditional on the result of a given step. At each step of the sequence model instance for a fault tree)
But the combination does not explicitly disclose the inputs as caption of the image.
However, Yanagi teaches the acquisition unit acquires an image as the content and acquires a text which the user inputs as a caption of the image (Yanagi, Paragraph [0205],converts the obtained voice data into text data, and then generates a transmission target file containing the text data. [0092], generates interest information representing a user's interest by estimating the user's interest based on the data acquired by the data acquisition unit).
Yanagi and Argue are analogous since both of them are dealing with displaying content based on policy and/or rules. Argue provided a way to display the content and modify the content based on the rules defined. Yanagi provided a rule-based content update which to allow user to enter the caption as query and create updated content based on the input. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate user input taught by Yanagi into modified invention of Argue such that the system can be implemented to change the visibility in the predetermined region of the image according to user text and/or caption input applied to the rule defined which will be able to create the most accurate content based on user requirement.

Regarding Claim 6, the combination of Argue, Unity, Garrido and Yanagi teaches the invention in claim 5.
The combination further teaches wherein the generation unit estimates a context corresponding to the content from the text and generates the modified content in accordance with the estimated context (Yanagi, Paragraph [0545], The information analysis device 70 estimates a user's interest based on text data in the received data. the information analysis device 70 extracts keywords from the text data obtained from the PC 30, and determines the type of interest to which the obtained keywords belong in accordance with the interest estimation table defining the types of interest <read on estimated context> [0092], generates interest information representing a user's interest by estimating the user's interest based on the data acquired by the data acquisition unit).
As explained in rejection of claim 5, the obviousness for combining of user input text of Yanagi into Argue is provided above.

Response to Arguments
Applicant’s arguments with respect to claim 1, 14, 15, filed on 9/6/2022, with respect to rejection under 35 USC § 103 have been considered but are moot in view of the new ground(s) of rejection, it has now been taught by the combination of prior arts Argue, Unity, Carmel and Garrido. 
In regard to Claims 2-13, they directly/indirectly depends on independent Claim 1. Applicant does not argue anything other than the independent claim 1. The limitations in those claims in conjunction with combination previously established as explained.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 20190129407 A1	Systems and methods for policy automation for a data collection system
US 20190121340 A1	Systems and methods for data collection and signal conditioning in an industrial environment
US 20220100154 A1	Policy creation apparatus, control apparatus, policy creation method, and non-transitory computer readable medium storing policy creation program

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUJANG TSWEI whose telephone number is (571)272-6669.  The examiner can normally be reached on 8:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YuJang Tswei/Primary Examiner, Art Unit 2619